Citation Nr: 0033531	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1961.

The Board of Veterans' Appeals (Board) previously denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder in a November 1996 decision.  

This matter is before the Board from an August 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied service 
connection for a generalized anxiety disorder as not well 
grounded.  Although the RO noted the Board's November 1996 
decision, the RO determined that no decision was necessary 
regarding whether new and material evidence had been 
submitted as the Board did not specifically deny service 
connection for an anxiety disorder.  The Federal Circuit, in 
Ephraim v. Brown, held that "a claim based on the diagnosis 
of a new mental disorder . . . states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior [NOD]".  Ephraim, 82 F.3d 399, 402 (Fed. Cir. 
1996).  However, in this case the Board in its November 1996 
decision in denying service connection for "a psychiatric 
disorder," held that there was no competent evidence that 
links any post-service psychiatric problems to service.  In 
view of this fact, the Board disagrees with the RO and finds 
that this case is controlled by the Court's holding in 
Ashford v. Brown, 10 Vet. App. 120 (1997), wherein the Court 
noted that notwithstanding the nomenclature and varied 
etiology attributed to his disability, the veteran's 
condition by any name, remained the same and was 
'inextricably intertwined' with his previous claim for 
entitlement to service connection.

Thus, despite the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of this previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.

The record reflects that the veteran is currently residing 
within the jurisdiction of the RO in Reno, Nevada.

The veteran provided testimony at a personal hearing 
conducted before the RO in July 1999, a transcript of which 
is of record.

The Board also notes that the veteran has submitted evidence 
directly to the Board accompanied by a waiver of initial 
consideration by the RO.  38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  In a November 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran was informed of 
this decision, and did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1996 decision by the Board denying service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As noted above, service connection was 
previously denied for an acquired psychiatric disorder by a 
November 1996 Board decision.  The evidence on file at the 
time of this decision included the following:

1)  The veteran's service medical records, which reflect that 
he underwent a psychiatric consultation in August 1961, due 
to a history of getting into trouble.  He gave a history of 
poor adjustment to most demands and authorities, being in 
frequent difficulty prior to service in home and in school.  
During service, he indicated that he got angry easily and had 
trouble when people yelled at him.  The examiner found that 
there was no evidence of any psychotic thinking disorder.  
Further, it was noted that the veteran appeared to be an 
extremely impulsive, immature individual with intense 
aggressive drives which he was unable to control, and which 
constantly got him into difficulty.  Diagnosis was aggressive 
reaction, chronic, severe, manifested by a life-long history 
of aggressive destructive behavior, and which existed prior 
to service.  He was returned to military duty and was given 
psychiatric clearance for any administrative or discipline 
act.  Moreover, these records reflect that the veteran was 
given a general discharge from service due to 
"unsuitability."

2)  A May 1993 VA Form 21-526, Application for Compensation 
or Pension, in which the veteran claimed entitlement to 
service connection for, among other things, psychological 
problems.

3)  Various private medical records, including records from a 
Dr. Stachler, a Dr. Rawat, a Dr. Crosson, the St. Mary-Corwin 
Regional Medical Center, the Pueblo Orthopedic Professionals 
Corporation, as well as records received from the Social 
Security Administration (SSA) which, together, cover a period 
from 1967 to 1993.  These records show treatment for various 
medical conditions, particularly low back problems.  
Additionally, these records show treatment for psychiatric 
problems on various occasions.  For example, in a July 1990 
statement, a vocational psychologist noted, in part, that 
there were no psychological contraindications to vocational 
rehabilitation.  A report of private medical treatment in 
June 1991 noted that the veteran continued to be quite an 
anxious individual, and that he was given the medication 
Xanax to help with his anxiety.  Moreover, an October 1993 
Social Security Eligibility Assessment Report noted, among 
other things, that the veteran had demonstrated unusual 
pain/anxiety test score patterns and behaviors since 1986.  
It was also noted that vocational specialists and a nurse 
professional working with the veteran identified significant 
psychological adjustment issues and referred the veteran for 
counseling therapy with a Dr. Ricci in the Spring of 1988.  
Dr. Ricci documented psychological coping problems, and 
expressed concerns as to the veteran's future possible 
psychological decompensation.  It was further noted that the 
veteran reported a long standing history of 
emotional/psychological problems in a September 1993 
telephone interview.  He reported electroshock therapy as a 
child at age 12 to 13, and stated that he again underwent 
electroshock therapy when he was discharge from the military 
for medical reasons after two years of service.  

4)  A report of a VA psychiatric examination conducted in 
July 1993.  Following examination of the veteran, the 
examiner diagnosed major depressive disorder, recurrent; a 
chronic pain syndrome; and a mixed personality disorder.  
However, the examiner indicated that it was difficult to know 
the exact nature of the veteran's history due to the fact 
that his claims folder was unavailable for review.

5)  Transcript of a September 1994 personal hearing conducted 
before the RO.  At this hearing, the veteran testified that 
he received treatment for a nervous condition and a chronic 
pain disorder while on active duty, and described the 
circumstances thereof.  For example, he testified that he was 
hospitalized for 33 days during service because of his 
psychiatric disorder.  He testified that this treatment 
included medications, but no electroshock therapy.  

In the November 1996 decision, the Board found that a 
psychiatric disorder, for VA purposes, was not present during 
service, and no competent evidence had been submitted that 
tended to link a post-service acquired psychiatric disorder 
to service.  Consequently, the Board denied the claim as not 
well grounded.  The veteran was informed of this decision, as 
well as his right to appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), and he did not appeal.

In December 1997, the veteran submitted a statement 
requesting, in part, that VA re-open his claims file to 
establish service connected for generalized anxiety disorder 
treated and documented at the VA Medical Center (VAMC) in 
Pueblo, Colorado.  

The additional evidence added to the file includes VA medical 
treatment records which cover a period from May 1997 to June 
1999.  Among other things, these records show that the 
veteran was treated for psychiatric problems on various 
occasions, and includes assessments of post-traumatic stress 
disorder (PTSD).

Also on file are various statements from VA health care 
professionals, including statements from a VA nurse 
practitioner dated in November 1997, October 1998, and a 
February 1999 joint statement with a VA clinical 
psychiatrist.  In both the November 1997 and October 1998 
statements, the VA nurse practitioner noted that the veteran 
had documented in his service records problems with authority 
while in the military that resulted in the diagnosis of 
aggressive personality disorder.  The nurse practitioner 
noted that this diagnosis could manifest in many ways 
including symptoms of agitation, confusion, or anxiety; 
syndromes of mixed anxiety-depression or psychosis; disorders 
of mood, thought, cognition, or perceptional disorders of 
drug and alcohol use; disorders of personality or 
interpersonal functioning and cases involving malingering and 
noncompliance.  

In the November 1997 statement, the VA nurse practitioner 
noted that she had diagnosed the veteran with a generalized 
anxiety disorder.  Further, she noted that the events the 
veteran recalled while with the service left little doubt 
that he was suffering from an anxiety disorder, symptoms that 
were similar to those presented above and present in many 
different degrees.  She also stated that it was very easy to 
confuse aggressive personality disorders with anxiety, based 
on the fact that anxiety disorders were often associated with 
aggressive tendencies.

In both the October 1998 and February 1999 joint statement, 
it was opined that the veteran had PTSD due to his 
experiences during service.  Moreover, in the February 1999 
joint statement, it was opined that the veteran's problems 
with anxiety were considered and were the direct result of 
the extent of his post-traumatic reaction.  It was stated 
that this might have been confused in the past secondary to 
initial diagnosis of generalized anxiety which was commonly 
given to veterans who had not had the full battery of 
screening for PTSD.

At his July 1999 personal hearing, the veteran refuted the 
statements in his service medical records that he had a pre-
service history of aggression and destructive behavior with 
frequent conflicts with figures of authority.  He maintained 
that he never had any trouble with the law, that he had never 
been arrested.  Further, he indicated that he developed an 
acquired psychiatric disorder as a result of his period of 
active service, and described the circumstances thereof.  He 
also described current medical problems he felt were due to 
anxiety.  It is noted that the February 1999 joint statement 
from the VA nurse practitioner and the VA clinical 
psychiatrist was read into the record.

The veteran also submitted a July 1999 lay statement from BF 
who describes some of the veteran's current symptomatology.  
For example, it was noted that, among other things, the 
veteran had problems dealing with crowds, problems paying 
attention or concentrating, and that experienced mood swings.

Also on file are statements for a VA Licensed Clinical Social 
Worker dated in March 1999 and September 2000, as well as a 
September 2000 VA psychotherapy note.  In essence, all of 
these documents opine that the veteran currently has PTSD as 
a result of his experiences while on active duty.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disorders, including a psychosis, are 
accorded a presumption of service connection if the disorder 
is manifest to a degree of at least 10 percent within one 
year after separation from service.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  However, congenital or 
developmental defects, ... personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  However, no 
such duty exists for previously disallowed claims except when 
new and material evidence has been presented or secured.  Id. 
to be codified at 38 U.S.C.A. § 5103A(f); see also Barnett, 
supra.


Analysis.  In the instant case, the Board notes that the 
additional evidence added to the file since the last prior 
denial of November 1996 includes competent medical opinions 
from VA health care professionals that the veteran currently 
has PTSD due to his experiences while on active duty.  The 
Board is of the opinion that this evidence provides a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability.  See Hodge at 1363.  Accordingly, 
the Board finds that the additional evidence submitted to 
reopen the veteran's claim of service connection for an 
acquired psychiatric disorder bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim; new and material evidence has been submitted.  
38 C.F.R. § 3.156(a).

As indicated above, once new and material evidence has been 
submitted to reopen a previously denied claim, VA has a duty 
to assist a claimant in developing the facts pertinent to his 
or her claim.  See Veterans Claims Assistance Act of 2000, 
supra.  In the instant case, the Board notes that the RO 
denied service connection for an acquired psychiatric 
disorder as not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed regarding 
the veteran's psychiatric disorder claim.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 and 00-92, 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 



